Opinion by
Johnson, J.
It was stipulated that the facts and issues herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C.C.P.A. 112, C.A.D. 351) and that the quantities reported by the inspector as manifested, not found, were not in fact received by the *304importer. In accordance with, stipulation of counsel and following the decision cited, it was held that duty and internal revenue tax are not assessable upon the four cases reported by the inspector as manifested, not found. The protest was sustained to this extent.